Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability is in response to the Instant Application 16/904,617 and Terminal Disclaimer filed on 6/30/2021. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/18/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant Application is allowed for similar reasons as of Parent Applications 16/129,820, now U.S. Patent #10,749,891 15/696,202 filed 09/06/2017, now U.S. Patent #10,122,751, 15/012,182, filed 02/01/2016, now U.S. Patent #9,762,605 and 13/322,298, filed 12/22/2011, now U.S. Patent #9,363,279 along with Terminal Disclaimer approved on 6/30/2021. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable
over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
An updated search was conducted on 7/9/2021 and no prior art discloses, teaches or even suggest “receiving, by the activity predictor, observed electronic threat data and collected security data to extrapolate future electronic threat event frequency using stochastic modeling, using polynomial regression to create distributions from the said electronic threat activity prediction and producing one or more profiles of predicted electronic threat activity, producing an electronic threat profile, including at least, for each electronic threat, an identifier, a name, a description of the threat, the frequency of occurrence of each electronic threat within a time block, a target or targets, for each threat and a severity score for each target; determining a time profile for each target of the one or more electronic threats, each time profile defined in terms of one or more time blocks and the number of successful electronic threats expected in each time block; receiving, by the system risk calculator, the one or more predicted electronic threat profiles, information about the I.T. systems and the categories to which they belong from a systems database and produces a risk profile to the systems expressed as predicted downtime over a given period, determining downtime for a system category based on the expected damage level for a successful electronic threat; summing by the system risk calculator downtimes of dependencies of the system categories on which systems depend and, or the dependencies of the system categories on which system dependencies depend; receiving by the predicted loss calculator, system risk and data listing operational businesses processes from a database, to predict loss for each operational business process, aggregating the results for each operational business process, outputting predicted loss data to be stored in a database and, or to a display device; adding up, by the predicted loss calculator, for each operational business . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439